Citation Nr: 1130618	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, currently evaluated as noncompensably disabling.

2.  Evaluation of degenerative joint disease of the right great toe, currently evaluated as noncompensably disabling.

3.  Evaluation of residuals of left humerus fracture, currently evaluated as noncompensably disabling.

4.  Evaluation of residuals of dental trauma to teeth numbers 7, 8, and 9, currently evaluated as noncompensably disabling.

5.  Entitlement to service connection for right hand disability.

6.  Entitlement to service connection for left hand disability.

7.  Entitlement to service connection for right ankle disability.

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to service connection for residuals of left broken thumb

10.  Entitlement to service connection for right knee (leg) disability.

11.  Entitlement to service connection for left knee (leg) disability.

12.  Entitlement to service connection for refractive error (claimed as eye problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to August 2005.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decisions of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the RO granted the claims for service connection for left shoulder disability, degenerative joint disease of the lumbar spine, left toe disability, and sinusitis.  Therefore, the Board will not consider the claims as there is no current controversy in view of the grant of the benefit sought.
Also, the Board observes that the appellant had requested a hearing before a member of the Board.  However, in November 2010, the appellant cancelled his hearing request.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is manifested, at worst, by Level I hearing loss in the right and left ear.

2.  Right great toe disability is manifested by degenerative joint disease with episodic pain, absent gait abnormality or altered weight bearing.

3.  The appellant's service-connected left humerus disability is currently asymptomatic.

4.  The appellant's service-connected dental trauma to teeth numbers 7, 8, and 9 has not resulted in loss of all upper anterior or lower anterior teeth, or the loss of all upper and lower teeth on one side.

5.  A current disability, to include arthritis, of the hands, ankles, knees, and left thumb is not shown.

6.  The appellant has refractive error of the eyes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for a compensable initial evaluation for degenerative joint disease of the right great toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7283 (2010).

3.  The criteria for a compensable initial evaluation for residuals of left (minor) humerus fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).

4.  The criteria for a compensable initial evaluation for dental trauma to teeth numbers 7, 8, and 9 with loss of teeth numbers 7 and 8 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).

5.  Right hand disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Left hand disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Right ankle disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  Left ankle disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  Left thumb disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

10.  Right knee (leg) disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

11.  Left knee (leg) disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

12.  Eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

Here, the RO sent to the appellant a VCAA letter dated March 2006, which essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  At this time, VA notified the appellant of the disability rating and effective date elements of his claims.  This notice was given prior to the rating decision appealed by the appellant.  The RO supplemented the notice with a letter dated February 2007, wherein the appellant was requested to provide evidence on his left and right hand conditions.  Again, the RO provided notice of the disability rating and effective date elements of this claim.  The RO supplemented the prior notices with a letter dated March 2007.  Notice of how VA assigns disability ratings and effective dates was again provided.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the appellant's increased rating claim arises from his disagreement with the initial evaluations assigned following the grant of service connection for bilateral hearing loss disability, degenerative joint disease of the right great toe, residuals of left humerus fracture, and residuals of dental trauma to teeth numbers 7, 8, and 9.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and private medical records.  All these records have been associated with the claims file.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in March 2006 and more recently in August 2010.  The Board notes that there has been no allegation that either VA examination was inadequate.  The Board observes the VA examination reports have described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by medical professionals, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, as indicated above, in letters dated March 2006, February 2007, and March 2007, the RO advised the appellant of how VA assigns disability ratings.  It is noted that the RO subsequently adjudicated the claims in September 2009, October 2010, and November 2010, and provided the appellant with (Supplemental) Statements of the Case dated the same.  As such, the appellant has been afforded due process of law.

Additionally, VA provided the appellant the opportunity to have a hearing.  Although he initially sought a hearing in this matter, the hearing request was withdrawn in November 2010.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

I.  Weighing the Evidence

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Hearing Loss Disability

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and diseases of the ear were revised effective June 10, 1999. See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that Table VII was amended in that hearing loss is now rated under a single code, Diagnostic Code 6100, regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current medical terminology and unambiguous criteria were used, and to reflect current medical advances.  See 64 Fed. Reg. 25202 (May 11, 1999).  The tables used to assign the Roman numerals and, then, to assign the appropriate disability rating were not changed.  Id.  Further, the amended regulations included additional provisions that pertained to "exceptional patterns of hearing impairment" under 38 C.F.R. § 4.86.  Specifically, hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The appellant filed his claim in 2006 and only the amended regulations are applicable to his claim.

On the authorized VA audiological evaluation in July 2004, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
30
40
LEFT
15
25
50
75

The average pure tone decibel loss was 25 in the right ear and 41 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnoses included sensorineural hearing loss.

An August 2010 VA audiology examination reflects pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
50
LEFT
25
40
65
75

The average pure tone decibel loss was 51.25 in the left ear and 36.25 in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the both ears.  The diagnosis was bilateral sensorineural hearing loss, left greater than right.

Analysis

A review of the evidence shows that, at worst, speech recognition ability of 96 percent in each ear.  Also, at worst, the average decibel loss was 51.25 for the left and 36.25 right ear.  Applying 38 C.F.R. § 4.85, Table VI to the August 2010 results, the appellant has a numeric designation of I for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected bilateral hearing loss is warranted.

The pure tone thresholds for March 2006 and August 2010 do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented puretone threshold for the appellant are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, neither Table VI or Table VIa is applicable. 38 C.F.R. § 4.86(b).

To the extent that the appellant reports that his acuity is worse than evaluated, the Board has considered the lay statements.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals.  In essence, his lay statements are of limited probative value.

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann supra.


B.  Degenerative Joint Disease of the Right Great Toe

The appellant seeks a compensable evaluation for degenerative joint disease of the right great toe.  At this time, he is rated at 0 percent under Diagnostic Code 5283.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  A compensable evaluation is not warranted under Diagnostic Code 5283, tarsal, or metatarsal bones, malunion of, or nonunion of, because the evidence shows no medical findings for malunion or nonunion of the tarsal or metatarsal bones, or actual loss of use of the foot.  Id.  
Report of VA examination dated March 2006 with an addendum also dated March 2006 reflects findings for degenerative joint disease of the right great toe with no functional loss.  By history, the appellant developed pain in the large toes in 2005.  He complained of episodic pain once per month.  The examiner specifically indicated that this condition caused no functional limitation of standing or walking.  The appellant denied flare-ups.  Objectively, gait was normal and he used no assistive devices for ambulation.  There were no calluses, abnormal shoe wear pattern, or skin breakdown.  There was neutral alignment, normal.  Pain on manipulation of the metatarsal phalangeal joint (MPJ), right greater than left was found.  There was no foot deformity, edema, weakness, instability, tenderness, or painful motion.

VA treatment records include podiatry notes dated May and July 2006, which reflect that the appellant was issued orthotics with padding.  The appellant complained that pain worsened with orthotics, so he replaced them with over-the-counter inserts, which helped more.  The appellant reported that he altered his gait after additional padding was applied to the great toes.  He described pain as 7 of 10 at worst.  Pain was worse with walking.  He reported that he took Mobic, which helped reduce pain.  Objectively, he was neurologically intact, bilaterally.  There was very minimal crepitus of the 1st MPJ.  The diagnosis was arthritis of the 1st MPJ.

In September 2007, the appellant argued that a compensable evaluation was warranted because he could not exercise due to arthritis of the big toe.  He stated that he can no longer run on a daily basis and he has altered his walking stride.

Report of VA examination dated August 2010 shows x-ray findings for osteoarthritis of the 1st MPJ.  The appellant complained of pain.  The examiner indicated that the effect on daily ranged from none to moderate.  It mildly affected chores and exercise; it moderately affects sports.  It was noted that the appellant was retired and a full time student.  There was no limitation of standing or walking.  Gait was normal and there was no evidence of abnormal weight bearing.  There was no edema, weakness, or instability.  Motion was not painful.  The diagnoses included degenerative joint disease of the right large toe.

In determining the degree of functional impairment, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration in this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The appellant reports some degree of functional impairment, pain, and pain with walking.  The appellant's own report of symptomatology is credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The evidence indicates that the appellant retains good function of the right foot despite the reported and observed symptoms.

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the appellant can assert that the symptoms associated with his right toe disability are worse.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the appellant asserts that his service-connected right great toe disability is more severely disabling, the Board observes that the findings on the 2006 and 2010 VA clinical examinations do not demonstrate foot symptomatology that more nearly approximates the criteria for a compensable rating.  38 C.F.R. § 4.7.  The Board concludes that the observations of a skilled professional indicating that the appellant had no functional loss and normal gait are more probative than the nonspecific lay evidence.  Although the appellant reported specifically an altered gait, this was attributed to the added padding he had applied to the toe.  An altered gait otherwise is not borne out by the objective observations of the VA examiners in 2006 or 2010-thus, in this regard, the Board finds that the observations of the skilled professional is more probative in this matter.

To the extent that the appellant reports pain, the appellant is both competent and credible.  However, the severity, frequency, and duration do not more nearly reflect moderate impairment of the foot.  Per the appellant, his treatment regimen of Mobic helps and he has indicated experiencing only intermittent pain, which was described as occurring about once a month, and does not result in functional impairment.  Notably, VA examinations in 2006 an 2010 show no pain on use or repetitive use.  See 38 C.F.R. § 4.59.  Therefore, while the appellant's report of pain is probative, neither his report alone nor in conjunction with the medical evidence establishes that the appellant has disability of the right great toe that warrants a compensable evaluation.  Although there is some interference with daily chores and the appellant's ability to exercise by running, the evidence does not more nearly reflect moderate impairment as is required for the minimum compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Accordingly, the claim is denied.  The evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, supra. 

C.  Residuals of Left Humerus Fracture

Under Diagnostic Code 5202, impairment of the humerus in the minor arm is rated as follows:  A 20 percent rating is assignable when there is malunion, with moderate deformity or when there is marked deformity of the arm.  For recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and also, where there are frequent episodes and guarding of all arm movements.  Fibrous union of the humerus warrants a 40 percent rating; nonunion (false flail joint) warrants a 50 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Having carefully weighed the evidence of record, the Board finds that an initial compensable evaluation for residuals of left humerus fracture is not warranted.

The evidence of records reflects that the appellant sustained a left humerus fracture in a vehicle accident in 1978.  The fracture was reduced and the appellant given a sling.  He subsequently developed an abscess and was hospitalized.  Report of VA examination dated March 2006 reflects that the arm healed without complication after resolution of the infection.  It further shows that there are no current symptoms of the left humerus, and no functional loss.  Objectively, the left upper arm had no deformity, but there was a hypopigmented scar from abscess that measured 4 x 0.5 centimeters.  The scar was described as well healed, without pain or tenderness.  The scar had no adherence, ulceration or breakdown, disfigurement, or functional limitation.  Sensation was normal.

Report of VA examination dated August 2010 also reflects that the left humerus fracture, healed, was asymptomatic at present.  X-ray showed old healed fracture of the midshaft of the left humerus.  No functional impairment was found or restriction of activities due to old healed left humerus fracture.

Neither the lay nor the medical evidence reflects symptomatology that more nearly reflects the criteria for a compensable evaluation of residuals of left humerus fracture.  38 C.F.R. § 4.7.  The evidence, lay and medical, shows that the condition is asymptomatic.  This evidence is competent, credible, and highly probative.  Based on the foregoing, the Board concludes that a compensable evaluation for left humerus disability is not warranted.  The claim is denied.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert supra.

The Board has further considered whether a separate or compensable disability evaluation may be awarded under any other provision.  The Board finds that there is no other provision of the rating schedule that would warrant a compensable evaluation for the left humerus, given that it is asymptomatic.  Also, the Board notes that the appellant's left shoulder is service-connected and separately rated under Diagnostic Code 5201.

With regard to the left humerus scar, the Board also finds that a separate compensable evaluation based on scar is not warranted.  The scar found on VA examination is not painful or unstable, deep and measuring 6 square inches (or greater), or superficial and measuring 144 square inches (or greater); and scar does not result in any functional limitations.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7801-7804.

D.  Residuals of Dental Trauma to Teeth Numbers 7, 8 and 9.

The appellant is currently rated at the noncompensable disability level for residuals of dental trauma to teeth numbers 7, 8, and 9 under Diagnostic Code 9913.  38 C.F.R. § 4.150, Diagnostic Code 9913.

Under Diagnostic Code 9913, disability evaluations are based on tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating for the loss of all upper and lower teeth on one side.  A zero percent rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Id.

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible.  38 C.F.R. § 4.20.

Here, report of VA dental examination dated March 2006 reflects that the appellant had a fixed bridge from teeth numbers 6 through 9, which was functional and satisfactory.  It was noted that teeth numbers 7, 8, and 9 received service related trauma that resulted in the loss of teeth numbers 7 and 8.

VA outpatient dental notes dated May and July 2008, and September 2000 reflect that the appellant obtained a bridge for teeth numbers 7, 8, and 9.  It was noted that teeth numbers 7 and 8 were missing.  In addition, he was missing teeth numbers 1, 16, 17, and 32.

The evidence shows that the appellant's service-connected dental trauma to teeth numbers 7, 8, and 9 has not resulted in loss of all upper anterior or lower anterior teeth, or the loss of all upper and lower teeth on one side.  Therefore, a compensable evaluation under Diagnostic Code 9913 is not warranted.

Also, there is no evidence of any other related dental or oral condition-to include loss of masticatory function-that would warrant a higher rating under any other provision of the rating schedule.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Board notes that, generally, the appellant is competent to assert that he is worse or more disabled than currently evaluated.  The Board has specifically considered the pleadings of the appellant and the representative in this case.  However, the assertions are, at best, vague and nonspecific.  Therefore, the Board concludes that the observations of the skilled professionals in this matter are more probative of the degree of impairment than the appellant's non-specific pleadings.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.

E.  Additional Considerations

1.  Staged Ratings

For each of the disabilities discussed above, the Board has considered whether a staged rating is warranted.  However, the Board finds that none of the disabilities discussed has significantly changed during the appeal period.  That is, the factual findings show no distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.  Therefore, uniform evaluations are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

2.  Extraschedular Ratings

In the Board's adjudication of the claims for increase, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has not alleged that his service-connected disabilities adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  Furthermore, the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected disabilities adjudicated herein.  In short, the rating criteria for these disabilities contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.

II.  Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Hands, Ankles, Knees, and Left Thumb

The appellant seeks service connection for disability of the hands, ankles, knees, and left thumb, as well as, eye problems.  Specifically, the appellant claims to have arthritis of the hands, ankles, and knees.  He does not report any specific residuals of a left broken thumb.  The appellant reports pain of the hand, ankle, and knee joints.

Service treatment records reflect that the appellant was treated for warts of the left hand in September 1977.  Treatment records dated 1978 reflect that the appellant sustained a twisting injury of the right knee.  Notes show a suspicious injury of the medial meniscus.  Report of examinations dated February 1982, May 1985, and August 1991 reflect normal clinical evaluation of the upper and lower extremities.  Records dated 2005 reflect that the appellant was seen for history of aches in his ankles, knees, hands, an elbow of 10 years duration.  Objectively, there was full range of motion, without erythema, tenderness, or swelling.  Motor strength was 5/5.  Sensation was intact.  The assessment was osteoarthritis.  Records dated 2005 show that the appellant was prescribed Meloxicam (Mobic) for joint pain and stiffness.  These records contain no x-ray findings for arthritis of the hands, ankles, knees, or left thumb.

Report of VA examination dated March 2006 reflects no diagnosis for any disability of the hands, ankles, knees, or left thumb.  The appellant reported pain.  Documented history of diagnosis for medial meniscal injury in March 1978 was noted along with complaints of recurring polyarticular pain of the knees, ankles and hands, diagnosed as osteoarthritis.  Objectively, there was no limitation of motion, pain on motion, or abnormal neurological findings.  There was no additional limitation motion following repetitive motion.  Specifically, the knees were stable without laxity, crepitus, tenderness, effusion, atrophy, or deformity.  Range of motion was from 0 to 140 degrees, without pain, McMurray's test was without apprehension or pain.  Review of the hands showed that there was no gap between the tip of thumb and base of the little finger, tip of fingers and the proximal transverse crease of the palm, or the pad of the thumb and the fingers (with the thumb attempting to oppose the fingers).  There was no pain with motion.  Strength and dexterity were intact and normal.  On review of the ankle, there was normal gait, and neutral alignment, without deformity, grinding, tenderness, or laxity.  Dorsiflexion was from 0 to 20 degrees.  Plantar flexion was from 0 to 45 degrees.  Strength was 5/5.  X-rays of the hands, ankles, and knees reflect no arthritis-to include the left thumb.  Developmental abnormalities of the right wrist and hand were found-but no arthritis.  No disability of the hands, ankles, knees, or left thumb was diagnosed.  The examiner stated that the appellant had a healed fracture of the left thumb with no sequela, normal x-ray and examination findings.
VA treatment records dated since March 2006 reflect no diagnoses or findings for disability of the hands, ankles, knees, or left thumb.

Report of VA examination dated August 2010 reflects no diagnoses or findings for disability of the hands, ankles, knees, or left thumb.  Objectively, the appellant had normal gait.  There was no evidence of abnormal weight bearing.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board acknowledges the appellant's reports of pain.  However, in this regard, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his current complaints.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  To the extent that the appellant reports that he has pain, the Board concludes that underlying diseases or injury is not shown.  We again note that the appellant is competent to report claimed symptoms; however, in this case, the medical evidence is negative for the existence of underlying pathology for the complaints.

The Board accepts that the appellant is competent to report symptoms, treatment and injuries.  Layno supra. at 469; see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, here, other than pain, the appellant has not actually reported symptoms, treatment, or any specific injury to the hands, ankles, knees, or residuals of broken left thumb.
In the instant case, the more probative evidence of record shows that the appellant does not have a currently diagnosed disability of the hands, ankles, knees, or left thumb.  While service treatment records show an assessment for osteoarthritis, this diagnosis was predicated on medical history of aches given by the appellant.  There was no x-ray evidence.  The more probative evidence of record shows no disability-to include arthritis-of the hands, ankles, knees, or left thumb.  The 2006 VA examination finding for no arthritis is more probative than the in-service finding because the 2006 finding was predicated on an x-ray study of the joints, rather than surmise.  Although the appellant is competent to report pain and credible in this regard, the more probative evidence of record-that is, the medical evidence-does not reflect an underlying disability for his report of pain, as discussed above.

Weighing the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a disability of the hands, ankles, knees, and the left thumb-to include arthritis.  A current disability is not shown and pain alone is not a disability for VA compensation purposes.

Accordingly, the claims are denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




Refractive Error (Eye Problems)

The appellant seeks service connection for a bilateral eye disability, claimed as eye problems.

Service treatment records show no complaints of eye injury.  These records show an isolated instance of eye irritation that resolved without sequelae.  These records show that the appellant had refractive error.  Report of examinations dated February 1980, April 1981, February 1982, May 1985, and August 1991 reflect refractive error.  Corrected vision was 20/20 or better, near and distant.

On VA examination in March 2006, the appellant complained of blurry vision without glasses, and blurry vision at near with or without glasses.  He reported using a magnifying glass for reading small print.  He denied use of bifocals.  The examiner reviewed the claims folder and noted that routine exams had shown refractive error and mixed astigmatism.  The appellant denied ocular pain, diplopia, treatment, injury, and surgery.  Objectively, best corrected visual acuity was 20/20 in both eyes, distant and near.  The impression was refractive error.  No other impairment of the eye or vision was found.  

The record establishes the presence of refractive error, with no other diagnosed eye disorder.  The appellant is competent and credible to report decreased visual acuity.  However, refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303 (2009).  Therefore, his statements have no probative value in this regard.

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). Therefore, to this extent, there is no personal injury suffered or disease contracted in line of duty that can be related to the current symptoms.

The Board assigns greater probative value to the medical evidence, which shows no eye disability and only refractive error, because it was prepared by a neutral, skilled, medical professional after review of the claims file and examination of the appellant.

Based on the foregoing evidence, the Board finds that the appellant does not have any current eye disability and that, as a matter of law, refractive error is not a disability for compensation purposes.  Therefore, the claim must be denied.  There is no doubt to resolve.  Gilbert supra.


ORDER

A compensable initial evaluation for bilateral hearing loss disability is denied.

A compensable initial evaluation for degenerative joint disease of the right great toe is denied.

A compensable initial evaluation for residuals of left humerus fracture is denied.

A compensable initial evaluation for residuals of dental trauma to teeth numbers 7, 8, and 9 is denied.

Service connection for right hand disability is denied.

Service connection for left hand disability is denied.

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.

Service connection for residuals of broken thumb is denied.

Service connection for right knee (leg) disability is denied.

Service connection for left knee (leg) disability is denied.

Service connection for refractive error (claimed as eye problems) is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


